UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-50358 CLIFTON SAVINGS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) United States (State or Other Jurisdiction of Incorporation or Organization) 34-1983738 (I.R.S. Employer Identification No.) 1433 Van Houten Avenue, Clifton, New Jersey (Address of Principal Executive Offices) (Zip Code) (973) 473-2200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large Accelerated Filer ¨ Accelerated Filer x Non-Accelerated Filer ¨Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No x The number of shares outstanding of each of the issuer’s classes of common stock, as of August 2, 2010: 26,137,248 shares outstanding. CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Number Item 1: Financial Statements Consolidated Statements of Financial Condition (Unaudited) at June 30, 2010 and March 31, 2010 1 Consolidated Statements of Income (Unaudited) For the Three Months Ended June 30, 2010 and 2009 2 Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended June 30, 2010 and 2009 3 Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended June 30, 2010 and 2009 4 - 5 Notes to Consolidated Financial Statements 6 - 15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 - 22 Item 3: Quantitative and Qualitative Disclosures About Market Risk 23 - 25 Item 4: Controls and Procedures 26 PART II - OTHER INFORMATION Item 1: Legal Proceedings 27 Item 1A: Risk Factors 27 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3: Defaults Upon Senior Securities 28 Item 4: (Removed and Reserved) 28 Item 5: Other Information 28 Item 6: Exhibits 29 SIGNATURES 30 CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands, Except Share and Per Share Data, Unaudited) June 30, 2010 March 31, 2010 ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Cash and Cash Equivalents Securities available for sale, at fair value: Investment Mortgage-backed Securities held to maturity, at cost: Investment, fair value of $184,816 and $159,511, respectively Mortgage-backed, fair value of $312,641 and $285,536, respectively Loans receivable Allowance for loan losses ) ) Net Loans Bank owned life insurance Premises and equipment Federal Home Loan Bank of New York stock Interest receivable Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance Other liabilities and accrued expenses Total Liabilities Stockholders' Equity Preferred stock ($.01 par value), 1,000,000 shares authorized; shares issued or outstanding - none - - Common stock ($.01 par value), 75,000,000 shares authorized; 30,530,470 shares issued, 26,137,248 shares outstanding at June 30, 2010; 26,398,079 shares outstanding at March 31, 2010 Paid-in capital Deferred compensation obligation under Rabbi Trust Retained earnings Treasury stock, at cost; 4,393,222 shares at June 30, 2010; 4,132,391 shares at March 31, 2010 ) ) Common stock acquired by Employee Stock Ownership Plan ("ESOP") ) ) Accumulated other comprehensive income Stock held by Rabbi Trust ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. -1- CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Share and Per Share Data, Unaudited) Three Months Ended June 30, Interest Income: Loans $ $ Mortgage-backed securities Investments securities Other interest-earning assets 82 Total Interest Income Interest Expense: Deposits Advances Total Interest Expense Net Interest Income Provision for Loan Losses - Net Interest Income after Provision for Loan Losses Non-Interest Income: Fees and service charges 48 58 Bank owned life insurance Other 7 6 Total Non-Interest Income Non-Interest Expenses: Salaries and employee benefits Occupancy expense of premises Equipment Directors' compensation Advertising 76 57 Legal 34 52 Federal deposit insurance premium Other Total Non-Interest Expenses Income before Income Taxes Income Taxes Net Income $ $ Net Income per Common Share: Basic $ $ Diluted $ $ Dividends per common share $ $ Weighted Average Number of Common Shares and Common Stock Equivalents Outstanding: Basic Diluted See notes to consolidated financial statements. -2- CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands, Unaudited) Three Months Ended June 30, Net income $ $ Other comprehensive income (loss): Gross unrealized holding gain (loss) on securities available for sale, net of income taxes (benefit) of $223 and $(157), respectively ) Benefit plans, net of income taxes of $3 and $4, respectively 5 7 Other comprehensive income (loss) ) Comprehensive income $ $ See notes to consolidated financial statements. -3- CLIFTON SAVINGS BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands, Unaudited) Three Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Net accretion of deferred fees and costs, premiums and discounts ) ) Amortization of component of net periodic pension cost 8 11 Provision for loan losses - Decrease in interest receivable Deferred income tax benefit ) ) Decrease in other assets 41 43 (Decrease) in accrued interest payable (1
